Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join,
dissenting.
Petitioner was convicted in the United States District Court for the Western District of Oklahoma of transporting an obscene film in interstate commerce in violation of 18 U. S. C. § 1462. The Court of Appeals for the Tenth Circuit affirmed the conviction. I would reverse'. I adhere to my view that this statute is “clearly overbroad and unconstitutional on its face.” United States v. Orito, 413 U. S. 139, 147, 148 (1973) (dissenting opinion). In that circumstance, I have no occasion to consider whether the other question presented merits plenary review. See Heller v. New York, 413 U. S. 483, 494 (1973) (dissenting opinion).